Appellant, while a member of the bar of this State, was convicted in the United States District Court for the Southern District of New York of the offense of conspiracy to use the mails to promote frauds. This offense against the United States (U.S. Code, tit. 18, § 338) is deemed to be a felony (Id. §§ 88, 541). Upon the judgment of his conviction thereof and nothing else, the Appellate Division made its order finally removing the appellant from the practice of the law.
The court assumed to act in obedience to the following provision of the Judiciary Law of this State: "Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys." (§ 88, subd. 3.) It is argued for the appellant that the word "felony," as so used, excludes the Federal felony of conspiracy to commit an offense against the United States. The base of this argument is the circumstance that in this State such conspiracies as are made punishable by the Penal Law are therein generally classified as misdemeanors. (Art. 54.) The question for decision thus turns upon the scope of *Page 294 
the foregoing provision of the Judiciary Law rather than upon any internal construction thereof; that is to say, the issue is whether that provision is applicable to the situation of the appellant.
In both the Federal criminal law and the criminal law of this State, the sole test of whether a given offense is a felony is the extent of the punishment therefor. Section 541 of title 18 of the United States Code provides that all offenses which may be punished by death or by imprisonment for a term exceeding one year shall be deemed felonies and that all other offenses shall be deemed misdemeanors. The New York Penal Law provides that a felony is a crime which is or may be punishable by death or by imprisonment in a State prison; that any other crime is a misdemeanor; that no person shall be imprisoned in a State prison if the term or maximum term of his sentence be less than one year; and that where a person is convicted of a crime for which the punishment is imprisonment for a term exceeding one year, or is sentenced to imprisonment for such a term, the imprisonment must be inflicted by confinement at hard labor in a State prison. (Penal Law, §§ 2, 2181, 2182, subd. 1, 2183.) Under the United States Code, conspiracies to commit offenses against the United States may be punished by imprisonment for not more than two years. (Tit. 18, § 88.) In a word, the statutory Federal offense of which the appellant was convicted in the Federal court called for punishment in a degree which meets the New York statutory measure of a felony.
Why, then, is that offense not included in the word "felony" as used in the foregoing provision of the Judiciary Law? Counsel for the appellant makes this answer: "The Federal law says that every conspiracy is a felony, and the New York law says that no conspiracy, not even a conspiracy to commit a felony, is a felony. There is a clearly intelligible public policy behind the New York law. * * * The New York law, therefore, in effect says to the prosecutor: `If you can convict this man only through the use of the device of a conspiracy charge, it is *Page 295 
not so certainly a just conviction as to permit the severe penalties prescribed for felonies.' The federal law ignores these considerations. The decision below gives no effect to this difference in policy between the two sovereignties."
With that reasoning I cannot agree. To my mind, it means that the statutes of the United States are in this State foreign laws which for our State purposes must be taken to be limited by our local policies. Such a proposition is, of course, entirely inadmissible. "The United States is not a foreign sovereignty as regards the several States, but is a concurrent, and, within its jurisdiction, paramount sovereignty." (Claflin v. Houseman,93 U.S. 130, 136.) The policy of the above-cited provisions of the United States Code is as much the policy of this State as if the enactment thereof had emanated from our State Legislature and is to be respected accordingly. (U.S. Const. art. VI; SecondEmployers' Liability Cases, 223 U.S. 1.) That Federal policy is the only policy existent in this State in respect of offenses against the mails. Such an offense is not punishable under the New York Penal Law. (People v. Gutterson, 244 N.Y. 243.) Nobody knows that a conspiracy to misuse the mails would be classified as a misdemeanor were the foregoing provisions of the United States Code to be duplicated by the Legislature of this State. There are conspiracies that are classified as felonies by the Penal Law (§§ 581, 953, 1436, 2052).
When the appellant was admitted to the bar of this State, he took the prescribed oath that he would support the Constitution of the United States. (Judiciary Law, § 466; N.Y. Const. art. XIII, § 1.) The offense of which he was convicted in the Federal court was a violation of the supreme law of the land which he was thus sworn to administer. (U.S. Const. art. VI.) In these circumstances, his responsibility under his professional status was not to be diminished by distinctions based upon the duality of sovereignty in our structure of government. (See People v.Lafaro, 250 N.Y. 336, 341.)
I see no reason for saying that the word "felony," as used in the foregoing provision of the Judiciary Law, *Page 296 
excludes the felony of which the appellant was convicted in the Federal court.
My vote is to affirm the order of the Appellate Division.
LEHMAN, Ch. J., RIPPEY and LEWIS, JJ., concur with FINCH, J.; LOUGHRAN, J., dissents in opinion in which SEARS, J., concurs; CONWAY, J., taking no part.
Ordered accordingly.